NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ANTHONY MICHAEL CAPPELLETTI,       )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-144
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Collier County; Christine Greider,
Judge.

Anthony Michael Cappelletti, pro se.


PER CURIAM.

              Affirmed. See Murray v. State, 890 So. 2d 451 (Fla. 2d DCA 2004);

Spivey v. State, 789 So. 2d 1087 (Fla. 2d DCA 2001); Smith v. State, 632 So. 2d 95

(Fla. 2d DCA 1994).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.